Exhibit 10.1

 

ACCURIDE CORPORATION

AMENDED AND RESTATED 2010 INCENTIVE AWARD PLAN

 

ARTICLE 1.

 

PURPOSE

 

The purpose of the Accuride Corporation Amended and Restated 2010 Incentive
Award Plan (the “Plan”) is to promote the success and enhance the value of
Accuride Corporation (the “Company”) by linking the individual interests of the
members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.

 

ARTICLE 2.

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

 

2.1                                 “Administrator” shall mean the entity that
conducts the general administration of the Plan as provided in Article 12. With
reference to the duties of the Committee under the Plan which have been
delegated to one or more persons pursuant to Section 12.6, or as to which the
Board has assumed, the term “Administrator” shall refer to such person(s) unless
the Committee or the Board has revoked such delegation or the Board has
terminated the assumption of such duties.

 

2.2                                 “Affiliate” shall mean (a) Subsidiary; and
(b) any domestic eligible entity that is disregarded, under Treasury Regulation
Section 301.7701-3, as an entity separate from either (i) the Company or
(ii) any Subsidiary.

 

2.3                                 “Applicable Accounting Standards” shall mean
Generally Accepted Accounting Principles in the United States, International
Financial Reporting Standards or such other accounting principles or standards
as may apply to the Company’s financial statements under United States federal
securities laws from time to time.

 

2.4                                 “Award” shall mean an Option, a Restricted
Stock award, a Restricted Stock Unit award, a Performance Award, a Dividend
Equivalents award, a Deferred Stock award, a Stock Payment award or a Stock
Appreciation Right, which may be awarded or granted under the Plan
(collectively, “Awards”).

 

2.5                                 “Award Agreement” shall mean any written
notice, agreement, terms and conditions, contract or other instrument or
document evidencing an Award, including through electronic medium, which shall
contain such terms and conditions with respect to an Award as the Administrator
shall determine consistent with the Plan.

 

2.6                                 “Award Limit” shall mean with respect to
Awards that shall be payable in Shares or in cash, as the case may be, the
respective limit set forth in Section 3.3.

 

2.7                                 “Board” shall mean the Board of Directors of
the Company.

 

A-1

--------------------------------------------------------------------------------


 

2.8                                 “Change in Control” shall mean and includes
each of the following:

 

(a)                                  A transaction or series of transactions
(other than an offering of Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 35% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.8(a) or Section 2.8(c)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
a majority of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(i)                                     Which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(ii)                                  After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 2.8(c)(ii) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Company prior to the consummation of the
transaction; or

 

(d)                                 The Company’s stockholders approve a
liquidation or dissolution of the Company.

 

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), (c) or (d) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A.

 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

 

A-2

--------------------------------------------------------------------------------


 

2.9                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time, together with the regulations and
official guidance promulgated thereunder.

 

2.10                           “Committee” shall mean the Compensation Committee
of the Board, or another committee or subcommittee of the Board, appointed as
provided in Section 12.1.

 

2.11                           “Common Stock” shall mean the common stock of the
Company, par value $0.01 per share.

 

2.12                           “Company” shall mean Accuride Corporation, a
Delaware corporation.

 

2.13                           “Consultant” shall mean any consultant or adviser
engaged to provide services to the Company or any Affiliate that qualifies as a
consultant under the applicable rules of the Securities and Exchange Commission
for registration of shares on a Form S-8 Registration Statement.

 

2.14                           “Covered Employee” shall mean any Employee who
is, or could be, a “covered employee” within the meaning of Section 162(m) of
the Code.

 

2.15                           “Deferred Stock” shall mean a right to receive
Shares awarded under Section 9.4.

 

2.16                           “Director” shall mean a member of the Board, as
constituted from time to time.

 

2.17                           “Dividend Equivalent” shall mean a right to
receive the equivalent value (in cash or Shares) of dividends paid on Shares,
awarded under Section 9.2.

 

2.18                           “DRO” shall mean a domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended from time to time, or the rules thereunder.

 

2.19                           “Effective Date” shall mean the date the Plan is
approved by the Board, subject to approval of the Plan by the Company’s
stockholders.

 

2.20                           “Eligible Individual” shall mean any person who
is an Employee, a Consultant or a Non-Employee Director, as determined by the
Committee.

 

2.21                           “Employee” shall mean any officer or other
employee (as determined in accordance with Section 3401(c) of the Code and the
Treasury Regulations thereunder) of the Company or of any Affiliate.

 

2.22                           “Equity Restructuring” shall mean a nonreciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the number or kind of shares of Common
Stock (or other securities of the Company) or the share price of Common Stock
(or other securities) and causes a change in the per share value of the Common
Stock underlying outstanding Awards.

 

2.23                           “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time.

 

2.24                           “Fair Market Value” shall mean, as of any given
date, the value of a Share determined as follows:

 

(a)                                  If the Common Stock is listed on any
(i) established securities exchange (such as the New York Stock Exchange, the
NASDAQ Global Market and the NASDAQ Global Select Market), (ii) national market
system or (iii) automated quotation system on which the Shares are listed,
quoted or traded, its Fair Market Value shall be the closing sales price for a
share of Common Stock as quoted on such exchange or system for such date or, if
there is no closing sales price for a share of Common Stock on the date in
question, the closing sales price for a share of Common Stock on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

A-3

--------------------------------------------------------------------------------


 

(b)                                 If the Common Stock is not listed on an
established securities exchange, national market system or automated quotation
system, but the Common Stock is regularly quoted by a recognized securities
dealer, its Fair Market Value shall be the mean of the high bid and low asked
prices for such date or, if there are no high bid and low asked prices for a
share of Common Stock on such date, the high bid and low asked prices for a
share of Common Stock on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

 

(c)                                  If the Common Stock is neither listed on an
established securities exchange, national market system or automated quotation
system nor regularly quoted by a recognized securities dealer, its Fair Market
Value shall be established by the Administrator in good faith.

 

2.25                           “Greater Than 10% Stockholder” shall mean an
individual then owning (within the meaning of Section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or any Affiliate corporation (as defined in Section 424(f) of the Code)
or parent corporation thereof (as defined in Section 424(e) of the Code).

 

2.26                           “Holder” shall mean a person who has been granted
an Award.

 

2.27                           “Incentive Stock Option” shall mean an Option
that is intended to qualify as an incentive stock option and conforms to the
applicable provisions of Section 422 of the Code.

 

2.28                           “Non-Employee Director” shall mean a Director of
the Company who is not an Employee.

 

2.29                           “Non-Qualified Stock Option” shall mean an Option
that is not an Incentive Stock Option.

 

2.30                           “Option” shall mean a right to purchase Shares at
a specified exercise price, granted under Article 6. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall only be
Non-Qualified Stock Options.

 

2.31                           “Parent” shall mean any entity (other than the
Company), whether domestic or foreign, in an unbroken chain of entities ending
with the Company if each of the entities other than the Company beneficially
owns, at the time of the determination, securities or interests representing
more than fifty percent (50%) of the total combined voting power of all classes
of securities or interests in one of the other entities in such chain.

 

2.32                           “Performance Award” shall mean a cash bonus
award, stock bonus award, performance award or incentive award that is paid in
cash, Shares or a combination of both, awarded under Section 9.1.

 

2.33                           “Performance-Based Compensation” shall mean any
compensation that is intended to qualify as “performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.

 

2.34                           “Performance Criteria” shall mean the criteria
(and adjustments) that the Committee selects for an Award for purposes of
establishing the Performance Goal or Performance Goals for a Performance Period,
determined as follows:

 

(a)                                  The Performance Criteria that shall be used
to establish Performance Goals are limited to the following: (i) net earnings
(either before or after one or more of the following: (A) interest, (B) taxes,
(C) depreciation and (D) amortization); (ii) gross or net sales or revenue;
(iii) net income (either before or after taxes); (iv) adjusted net income;
(v) operating earnings; (vi) cash flow (including, but not limited to, operating
cash flow and free cash flow); (vii) return on assets; (viii) return on capital;
(ix) return on stockholders’ equity; (x) total stockholder return; (xi) return
on sales; (xii) gross or net profit or operating margin; (xiii) costs;
(xiv) funds from operations; (xv) expenses; (xvi) working capital;
(xvii) earnings per share; (xviii) adjusted earnings per share; (xix) price per
share of Common Stock; (xx) return on net assets; (xxi) implementation or
completion of critical projects; (xxii) market share; (xxiii) economic
value-added (as determined by

 

A-4

--------------------------------------------------------------------------------


 

the Committee) (xxiv) productivity; (xxv) operating efficiency; (xxvi) cash flow
return on capital; and (xxvii) customer satisfaction, any of which may be
measured either in absolute terms or as compared to any incremental increase or
decrease or as compared to results of a peer group or to market performance
indicators or indices.

 

(b)                                 The Administrator may, in its sole
discretion, provide that one or more objectively determinable adjustments shall
be made to one or more of the Performance Goals. Such adjustments may include
one or more of the following: (i) items related to a change in accounting
principle; (ii) items relating to financing activities; (iii) expenses for
restructuring or productivity initiatives; (iv) other non-operating items;
(v) items related to acquisitions; (vi) items attributable to the business
operations of any entity acquired by the Company during the Performance Period;
(vii) items related to the disposal of a business or segment of a business;
(viii) items related to discontinued operations that do not qualify as a segment
of a business under Applicable Accounting Standards; (ix) items attributable to
any stock dividend, stock split, combination or exchange of stock occurring
during the Performance Period; (x) any other items of significant income or
expense which are determined to be appropriate adjustments; (xi) items relating
to unusual or extraordinary corporate transactions, events or developments,
(xii) items related to amortization of acquired intangible assets; (xiii) items
that are outside the scope of the Company’s core, on-going business activities;
(xiv) items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; or (xix) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions. For all Awards intended to qualify as Performance-Based
Compensation, such determinations shall be made within the time prescribed by,
and otherwise in compliance with, Section 162(m) of the Code.

 

2.35                           “Performance Goals” shall mean, for a Performance
Period, one or more goals established in writing by the Administrator for the
Performance Period based upon one or more Performance Criteria. Depending on the
Performance Criteria used to establish such Performance Goals, the Performance
Goals may be expressed in terms of overall Company performance or the
performance of a division, business unit, or an individual. The achievement of
each Performance Goal shall be determined in accordance with Applicable
Accounting Standards.

 

2.36                           “Performance Period” shall mean one or more
periods of time, which may be of varying and overlapping durations, as the
Administrator may select, over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Holder’s right to, and
the payment of, a Performance Award.

 

2.37                           “Permitted Transferee” shall mean, with respect
to a Holder, any “family member” of the Holder, as defined under the
instructions to use of the Form S-8 Registration Statement under the Securities
Act, after taking into account any state, federal, local or foreign tax and
securities laws applicable to transferable Awards.

 

2.38                           “Plan” shall mean this Amended and Restated
Accuride Corporation 2010 Incentive Award Plan, as it may be amended or restated
from time to time.

 

2.39                           “Program” shall mean any program adopted by the
Administrator pursuant to the Plan containing the terms and conditions intended
to govern a specified type of Award granted under the Plan and pursuant to which
such type of Award may be granted under the Plan.

 

2.40                           “Restricted Stock” shall mean Common Stock
awarded under Article 8 that is subject to certain restrictions and may be
subject to risk of forfeiture or repurchase.

 

2.41                           “Restricted Stock Units” shall mean the right to
receive Shares awarded under Section 9.5.

 

A-5

--------------------------------------------------------------------------------


 

2.42                           “Securities Act” shall mean the Securities Act of
1933, as amended.

 

2.43                           “Shares” shall mean shares of Common Stock.

 

2.44                           “Stock Appreciation Right” shall mean a stock
appreciation right granted under Article 10.

 

2.45                           “Stock Payment” shall mean (a) a payment in the
form of Shares, or (b) an option or other right to purchase Shares, as part of a
bonus, deferred compensation or other arrangement, awarded under Section 9.3.

 

2.46                           “Subsidiary” shall mean any entity (other than
the Company), whether domestic or foreign, in an unbroken chain of entities
beginning with the Company if each of the entities other than the last entity in
the unbroken chain beneficially owns, at the time of the determination,
securities or interests representing more than fifty percent (50%) of the total
combined voting power of all classes of securities or interests in one of the
other entities in such chain.

 

2.47                           “Substitute Award” shall mean an Award granted
under the Plan upon the assumption of, or in substitution for, outstanding
equity awards previously granted by a company or other entity in connection with
a corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock; provided, however, that in no event shall the
term “Substitute Award” be construed to refer to an award made in connection
with the cancellation and repricing of an Option or Stock Appreciation Right.

 

2.48                           “Termination of Service” shall mean,

 

(a)                                  As to a Consultant, the time when the
engagement of a Holder as a Consultant to the Company or an Affiliate is
terminated for any reason, with or without cause, including, without limitation,
by resignation, discharge, death or retirement, but excluding terminations where
the Consultant simultaneously commences or remains in employment or service with
the Company or any Affiliate.

 

(b)                                 As to a Non-Employee Director, the time when
a Holder who is a Non-Employee Director ceases to be a Director for any reason,
including, without limitation, a termination by resignation, failure to be
elected, death or retirement, but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Affiliate.

 

(c)                                  As to an Employee, the time when the
employee-employer relationship between a Holder and the Company or any Affiliate
is terminated for any reason, including, without limitation, a termination by
resignation, discharge, death, disability or retirement; but excluding
terminations where the Holder simultaneously commences or remains in employment
or service with the Company or any Affiliate.

 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, a leave of absence,
change in status from an employee to an independent contractor or other change
in the employee-employer relationship shall constitute a Termination of Service
only if, and to the extent that, such leave of absence, change in status or
other change interrupts employment for the purposes of Section 422(a)(2) of the
Code and the then applicable regulations and revenue rulings under said Section.
For purposes of the Plan, a Holder’s employee-employer relationship or
consultancy relations shall be deemed to be terminated in the event that the
Affiliate employing or contracting with such Holder ceases to remain an
Affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

 

A-6

--------------------------------------------------------------------------------


 

ARTICLE 3.

 

SHARES SUBJECT TO THE PLAN

 

3.1                                 Number of Shares.

 

(a)                                  Subject to Section 13.2 and Section 3.1(b),
the aggregate number of Shares which may be issued or transferred pursuant to
Awards under the Plan is 3,500,000.

 

(b)                                 Notwithstanding Section 3.1(a): (i) the
Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards), and make adjustments if the number of shares of Stock
actually delivered differs from the number of shares previously counted in
connection with an Award; (ii) shares of Stock that are potentially deliverable
under any Award that expires or is canceled, forfeited, settled in cash or
otherwise terminated without a delivery of such shares to the Holder will not be
counted as delivered under the Plan; (iii) shares of Stock that have been issued
in connection with any Award (e.g., Restricted Stock) that is canceled,
forfeited, or settled in cash such that those shares are returned to the Company
will again be available for Awards; and (iv) shares of Stock withheld in payment
of the exercise price or taxes relating to any Award and shares equal to the
number surrendered in payment of any exercise price or taxes relating to any
Award shall be deemed to constitute shares not delivered to the Holder and shall
be deemed to be available for Awards under the Plan; provided, however, that, no
shares shall become available pursuant to this Section 3.1(b) to the extent that
(x) the transaction resulting in the return of shares occurs more than ten years
after the date of the most recent shareholder approval of the Plan, or (y) such
return of shares would constitute a “material revision” of the Plan subject to
stockholder approval under then applicable rules of the New York Stock Exchange
(or any other applicable exchange or quotation system). In addition, in the case
of any Award granted in substitution for an award of a company or business
acquired by the Company or an Affiliate, shares of Stock issued or issuable in
connection with such substitute Award shall not be counted against the number of
shares reserved under the Plan, but shall be available under the Plan by virtue
of the Company’s assumption of the plan or arrangement of the acquired company
or business. This Section 3.1 shall apply to the share limit imposed to conform
to the regulations promulgated under the Code with respect to Incentive Stock
Options only to the extent consistent with applicable regulations relating to
Incentive Stock Options under the Code. Because shares will count against the
number reserved in Section 3.1 upon delivery, the Committee may, subject to the
share counting rules under this Section 3.1, determine that Awards may be
outstanding that relate to a greater number of shares than the aggregate
remaining available under the Plan, so long as Awards will not result in
delivery and vesting of shares in excess of the number then available under the
Plan. The payment of Dividend Equivalents in cash in conjunction with any
outstanding Awards shall not be counted against the shares available for
issuance under the Plan.

 

(c)                                  Substitute Awards shall not reduce the
Shares authorized for grant under the Plan. Additionally, in the event that a
company acquired by the Company or any Affiliate or with which the Company or
any Affiliate combines has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall

 

A-7

--------------------------------------------------------------------------------


 

only be made to individuals who were not employed by or providing services to
the Company or its Subsidiaries immediately prior to such acquisition or
combination.

 

3.2                                 Stock Distributed.  Any Shares distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Common Stock, treasury Common Stock or Common Stock purchased on the
open market.

 

3.3                                 Limitation on Number of Shares Subject to
Awards.  Notwithstanding any provision in the Plan to the contrary, and subject
to Section 13.2, the maximum aggregate number of Shares with respect to one or
more Awards that may be granted to any one person during any twelve-month period
(measured from the date of any grant) shall be 250,000 and the maximum aggregate
amount of cash that may be paid (measured from the date of any payment) during
any calendar year with respect to one or more Awards payable in cash shall be
$1,500,000.

 

ARTICLE 4.

 

GRANTING OF AWARDS

 

4.1                                 Participation.  The Administrator may, from
time to time, select from among all Eligible Individuals, those to whom an Award
shall be granted and shall determine the nature and amount of each Award, which
shall not be inconsistent with the requirements of the Plan. No Eligible
Individual shall have any right to be granted an Award pursuant to the Plan.

 

4.2                                 Award Agreement.  Each Award shall be
evidenced by an Award Agreement. Award Agreements evidencing Awards intended to
qualify as Performance-Based Compensation shall contain such terms and
conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

 

4.3                                 Limitations Applicable to Section 16
Persons.  Notwithstanding any other provision of the Plan, the Plan, and any
Award granted or awarded to any individual who is then subject to Section 16 of
the Exchange Act, shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
Rule 16b-3 of the Exchange Act and any amendments thereto) that are requirements
for the application of such exemptive rule. To the extent permitted by
applicable law, the Plan and Awards granted or awarded hereunder shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

4.4                                 At-Will Employment.  Nothing in the Plan or
in any Program or Award Agreement hereunder shall confer upon any Holder any
right to continue in the employ of, or as a Director or Consultant for, the
Company or any Affiliate, or shall interfere with or restrict in any way the
rights of the Company and any Affiliate, which rights are hereby expressly
reserved, to discharge any Holder at any time for any reason whatsoever, with or
without cause, and with or without notice, or to terminate or change all other
terms and conditions of employment or engagement, except to the extent expressly
provided otherwise in a written agreement between the Holder and the Company or
any Affiliate.

 

4.5                                 Foreign Holders.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company and its Subsidiaries operate or have Employees,
Non-Employee Directors or Consultants, or in order to comply with the
requirements of any foreign securities exchange, the Administrator, in its sole
discretion, shall have the power and authority to: (a) determine which
Subsidiaries shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign securities exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to

 

A-8

--------------------------------------------------------------------------------


 

the Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Sections 3.1 and
3.3; and (e) take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local governmental
regulatory exemptions or approvals or listing requirements of any such foreign
securities exchange. Notwithstanding the foregoing, the Administrator may not
take any actions hereunder, and no Awards shall be granted, that would violate
the Code, the Exchange Act, the Securities Act, any other securities law or
governing statute, the rules of the securities exchange or automated quotation
system on which the Shares are listed, quoted or traded or any other applicable
law.

 

4.6                                 Stand-Alone and Tandem Awards.  Awards
granted pursuant to the Plan may, in the sole discretion of the Administrator,
be granted either alone, in addition to, or in tandem with, any other Award
granted pursuant to the Plan. Awards granted in addition to or in tandem with
other Awards may be granted either at the same time as or at a different time
from the grant of such other Awards.

 

ARTICLE 5.

 

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION.

 

5.1                                 Purpose.  The Committee, in its sole
discretion, may determine at the time an Award is granted or at any time
thereafter whether such Award is intended to qualify as Performance-Based
Compensation. If the Committee, in its sole discretion, decides to grant such an
Award to an Eligible Individual that is intended to qualify as Performance-Based
Compensation, then the provisions of this Article 5 shall control over any
contrary provision contained in the Plan. The Administrator may in its sole
discretion grant Awards to other Eligible Individuals that are based on
Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 5 and that are not intended to qualify as
Performance-Based Compensation. Unless otherwise specified by the Administrator
at the time of grant, the Performance Criteria with respect to an Award intended
to be Performance-Based Compensation payable to a Covered Employee shall be
determined on the basis of Applicable Accounting Standards.

 

5.2                                 Applicability.  The grant of an Award to an
Eligible Individual for a particular Performance Period shall not require the
grant of an Award to such Individual in any subsequent Performance Period and
the grant of an Award to any one Eligible Individual shall not require the grant
of an Award to any other Eligible Individual in such period or in any other
period.

 

5.3                                 Types of Awards.  Notwithstanding anything
in the Plan to the contrary, the Committee may grant any Award to an Eligible
Individual intended to qualify as Performance-Based Compensation, including,
without limitation, Restricted Stock the restrictions with respect to which
lapse upon the attainment of specified Performance Goals, and any Performance
Awards described in Article 9 that vest or become exercisable or payable upon
the attainment of one or more specified Performance Goals.

 

5.4                                 Procedures with Respect to Performance-Based
Awards.  To the extent necessary to comply with the requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under
Articles 7 or 8 to one or more Eligible Individuals and which is intended to
qualify as Performance-Based Compensation, no later than 90 days following the
commencement of any Performance Period or any designated fiscal period or period
of service (or such earlier time as may be required under Section 162(m) of the
Code), the Committee shall, in writing, (a) designate one or more Eligible
Individuals, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period based on the
Performance Criteria, and (d) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such Performance Period.
Following the

 

A-9

--------------------------------------------------------------------------------


 

completion of each Performance Period, the Committee shall certify in writing
whether and the extent to which the applicable Performance Goals have been
achieved for such Performance Period. In determining the amount earned under
such Awards, the Committee shall have the right to reduce or eliminate (but not
to increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant, including the
assessment of individual or corporate performance for the Performance Period.

 

5.5                                 Payment of Performance-Based Awards.  Unless
otherwise provided in the applicable Program or Award Agreement and only to the
extent otherwise permitted by Section 162(m)(4)(C) of the Code, as to an Award
that is intended to qualify as Performance-Based Compensation, the Holder must
be employed by the Company or an Affiliate throughout the Performance Period.
Unless otherwise provided in the applicable Performance Goals, Program or Award
Agreement, a Holder shall be eligible to receive payment pursuant to such Awards
for a Performance Period only if and to the extent the Performance Goals for
such period are achieved.

 

5.6                                 Additional Limitations.  Notwithstanding any
other provision of the Plan and except as otherwise determined by the
Administrator, any Award which is granted to an Eligible Individual and is
intended to qualify as Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code or any
regulations or rulings issued thereunder that are requirements for qualification
as Performance-Based Compensation, and the Plan, the Program and the Award
Agreement shall be deemed amended to the extent necessary to conform to such
requirements.

 

ARTICLE 6.

 

GRANTING OF OPTIONS

 

6.1                                 Granting of Options to Eligible
Individuals.  The Administrator is authorized to grant Options to Eligible
Individuals from time to time, in its sole discretion, on such terms and
conditions as it may determine which shall not be inconsistent with the Plan.

 

6.2                                 Qualification of Incentive Stock Options. 
No Incentive Stock Option shall be granted to any person who is not an Employee
of the Company or any “subsidiary corporation” of the Company (as defined in
Section 424(f) of the Code). No person who qualifies as a Greater Than 10%
Stockholder may be granted an Incentive Stock Option unless such Incentive Stock
Option conforms to the applicable provisions of Section 422 of the Code. Any
Incentive Stock Option granted under the Plan may be modified by the
Administrator, with the consent of the Holder, to disqualify such Option from
treatment as an “incentive stock option” under Section 422 of the Code. To the
extent that the aggregate fair market value of stock with respect to which
“incentive stock options” (within the meaning of Section 422 of the Code, but
without regard to Section 422(d) of the Code) are exercisable for the first time
by a Holder during any calendar year under the Plan, and all other plans of the
Company and any Affiliate or parent corporation thereof (each as defined in
Section 424(f) and (e) of the Code, respectively), exceeds $100,000, the Options
shall be treated as Non-Qualified Stock Options to the extent required by
Section 422 of the Code. The rule set forth in the preceding sentence shall be
applied by taking Options and other “incentive stock options” into account in
the order in which they were granted and the Fair Market Value of stock shall be
determined as of the time the respective options were granted.

 

6.3                                 Option Exercise Price.  The exercise price
per Share subject to each Option shall be set by the Administrator, but shall
not be less than 100% of the Fair Market Value of a Share on the date the Option
is granted (or, as to Incentive Stock Options, on the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code). In
addition, in the case of Incentive Stock Options granted to a Greater Than 10%
Stockholder, such price shall not be less than 110% of the Fair Market Value of
a Share on the date the Option is granted (or the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code).

 

A-10

--------------------------------------------------------------------------------

 


 

6.4                                 Option Term.  The term of each Option shall
be set by the Administrator in its sole discretion; provided, however, that the
term shall not be more than ten (10) years from the date the Option is granted,
or five (5) years from the date an Incentive Stock Option is granted to a
Greater Than 10% Stockholder. The Administrator shall determine the time period,
including the time period following a Termination of Service, during which the
Holder has the right to exercise the vested Options, which time period may not
extend beyond the term of the Option term. Except as limited by the requirements
of Section 409A or Section 422 of the Code and regulations and rulings
thereunder, the Administrator may extend the term of any outstanding Option, and
may extend the time period during which vested Options may be exercised, in
connection with any Termination of Service of the Holder, and may amend any
other term or condition of such Option relating to such a Termination of
Service.

 

6.5                                 Option Vesting.

 

(a)                                  The period during which the right to
exercise, in whole or in part, an Option vests in the Holder shall be set by the
Administrator and the Administrator may determine that an Option may not be
exercised in whole or in part for a specified period after it is granted. Such
vesting may be based on service with the Company or any Affiliate, any of the
Performance Criteria, or any other criteria selected by the Administrator. At
any time after grant of an Option, the Administrator may, in its sole discretion
and subject to whatever terms and conditions it selects, accelerate the period
during which an Option vests.

 

(b)                                 No portion of an Option which is
unexercisable at a Holder’s Termination of Service shall thereafter become
exercisable, except as may be otherwise provided by the Administrator either in
the Program, the Award Agreement or by action of the Administrator following the
grant of the Option.

 

6.6                                 Substitute Awards.  Notwithstanding the
foregoing provisions of this Article 6 to the contrary, in the case of an Option
that is a Substitute Award, the price per share of the shares subject to such
Option may be less than the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate exercise price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over
(y) the aggregate exercise price of such shares.

 

6.7                                 Substitution of Stock Appreciation Rights. 
The Administrator may provide in the applicable Program or the Award Agreement
evidencing the grant of an Option that the Administrator, in its sole
discretion, shall have the right to substitute a Stock Appreciation Right for
such Option at any time prior to or upon exercise of such Option; provided, that
such Stock Appreciation Right shall be exercisable with respect to the same
number of Shares for which such substituted Option would have been exercisable,
and shall also have the same exercise price and remaining term as the
substituted Option.

 

A-11

--------------------------------------------------------------------------------


 

ARTICLE 7.

 

EXERCISE OF OPTIONS

 

7.1                                 Partial Exercise.  An exercisable Option may
be exercised in whole or in part. However, an Option shall not be exercisable
with respect to fractional shares and the Administrator may require that, by the
terms of the Option, a partial exercise must be with respect to a minimum number
of shares.

 

7.2                                 Manner of Exercise.  All or a portion of an
exercisable Option shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, or such other person or entity
designated by the Administrator, or his, her or its office, as applicable:

 

(a)                                  A written or electronic notice complying
with the applicable rules established by the Administrator stating that the
Option, or a portion thereof, is exercised. The notice shall be signed by the
Holder or other person then entitled to exercise the Option or such portion of
the Option;

 

(b)                                 Such representations and documents as the
Administrator, in its sole discretion, deems necessary or advisable to effect
compliance with all applicable provisions of the Securities Act and any other
federal, state or foreign securities laws or regulations, the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded or any other applicable law. The Administrator may, in
its sole discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, placing legends on
share certificates and issuing stop-transfer notices to agents and registrars;

 

(c)                                  In the event that the Option shall be
exercised pursuant to Section 11.3 by any person or persons other than the
Holder, appropriate proof of the right of such person or persons to exercise the
Option, as determined in the sole discretion of the Administrator; and

 

(d)                                 Full payment of the exercise price and
applicable withholding taxes to the stock administrator of the Company for the
shares with respect to which the Option, or portion thereof, is exercised, in a
manner permitted by Section 11.1 and 11.2.

 

7.3                                 Notification Regarding Disposition.  The
Holder shall give the Company prompt written or electronic notice of any
disposition of shares of Common Stock acquired by exercise of an Incentive Stock
Option which occurs within (a) two years from the date of granting (including
the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code) such Option to such Holder, or (b) one year after
the transfer of such shares to such Holder.

 

ARTICLE 8.

 

AWARD OF RESTRICTED STOCK

 

8.1                                 Award of Restricted Stock.

 

(a)                                  The Administrator is authorized to grant
Restricted Stock to Eligible Individuals, and shall determine the terms and
conditions, including the restrictions applicable to each award of Restricted
Stock, which terms and conditions shall not be inconsistent with the Plan, and
may impose such conditions on the issuance of such Restricted Stock as it deems
appropriate.

 

(b)                                 The Administrator shall establish the
purchase price, if any, and form of payment for Restricted Stock; provided,
however, that if a purchase price is charged, such purchase price shall be no
less than the par value of the Shares to be purchased, unless otherwise
permitted by applicable state law. In all cases, legal consideration shall be
required for each issuance of Restricted Stock.

 

A-12

--------------------------------------------------------------------------------


 

8.2                                 Rights as Stockholders.  Subject to
Section 8.4, upon issuance of Restricted Stock, the Holder shall have, unless
otherwise provided by the Administrator, all the rights of a stockholder with
respect to said shares, subject to the restrictions in the applicable Program or
in each individual Award Agreement, including the right to receive all dividends
and other distributions paid or made with respect to the shares; provided,
however, that, in the sole discretion of the Administrator, any extraordinary
distributions with respect to the Shares shall be subject to the restrictions
set forth in Section 8.3. In addition, with respect to a share of Restricted
Stock with performance-based vesting, dividends which are paid prior to vesting
shall only be paid out to the Holder to the extent that the performance-based
vesting conditions are subsequently satisfied and the share of Restricted Stock
vests.

 

8.3                                 Restrictions.  All shares of Restricted
Stock (including any shares received by Holders thereof with respect to shares
of Restricted Stock as a result of stock dividends, stock splits or any other
form of recapitalization) shall, in the terms of the applicable Program or in
each individual Award Agreement, be subject to such restrictions and vesting
requirements as the Administrator shall provide. Such restrictions may include,
without limitation, restrictions concerning voting rights and transferability
and such restrictions may lapse separately or in combination at such times and
pursuant to such circumstances or based on such criteria as selected by the
Administrator, including, without limitation, criteria based on the Holder’s
duration of employment, directorship or consultancy with the Company, the
Performance Criteria, Company performance, individual performance or other
criteria selected by the Administrator. By action taken after the Restricted
Stock is issued, the Administrator may, on such terms and conditions as it may
determine to be appropriate, accelerate the vesting of such Restricted Stock by
removing any or all of the restrictions imposed by the terms of the Program or
the Award Agreement. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.

 

8.4                                 Repurchase or Forfeiture of Restricted
Stock.  If no price was paid by the Holder for the Restricted Stock, upon a
Termination of Service the Holder’s rights in unvested Restricted Stock then
subject to restrictions shall lapse, and such Restricted Stock shall be
surrendered to the Company and cancelled without consideration. If a price was
paid by the Holder for the Restricted Stock, upon a Termination of Service the
Company shall have the right to repurchase from the Holder the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Holder for such Restricted Stock or such other amount as
may be specified in the Program or the Award Agreement. The Administrator in its
sole discretion may provide that in the event of certain events, including a
Change in Control, the Holder’s death, retirement or disability or any other
specified Termination of Service or any other event, the Holder’s rights in
unvested Restricted Stock shall not lapse, such Restricted Stock shall vest and,
if applicable, the Company shall not have a right of repurchase.

 

8.5                                 Certificates for Restricted Stock. 
Restricted Stock granted pursuant to the Plan may be evidenced in such manner as
the Administrator shall determine. Certificates or book entries evidencing
shares of Restricted Stock must include an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company may, in it sole discretion, retain physical possession of any stock
certificate until such time as all applicable restrictions lapse.

 

8.6                                 Section 83(b) Election.  If a Holder makes
an election under Section 83(b) of the Code to be taxed with respect to the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Holder would otherwise be taxable under
Section 83(a) of the Code, the Holder shall be required to deliver a copy of
such election to the Company promptly after filing such election with the
Internal Revenue Service.

 

A-13

--------------------------------------------------------------------------------


 

ARTICLE 9.

 

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK,

STOCK PAYMENTS, RESTRICTED STOCK UNITS

 

9.1                                 Performance Awards.

 

(a)                                  The Administrator is authorized to grant
Performance Awards to any Eligible Individual and to determine whether such
Performance Awards shall be Performance-Based Compensation. The value of
Performance Awards may be linked to any one or more of the Performance Criteria
or other specific criteria determined by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Performance Awards may be paid in cash, Shares, or both, as
determined by the Administrator.

 

(b)                                 Without limiting Section 9.1(a), the
Administrator may grant Performance Awards to any Eligible Individual in the
form of a cash bonus payable upon the attainment of objective Performance Goals,
or such other criteria, whether or not objective, which are established by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator. Any such bonuses paid to a Holder which
are intended to be Performance-Based Compensation shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Article 5.

 

9.2                                 Dividend Equivalents.

 

(a)                                  Dividend Equivalents may be granted by the
Administrator based on dividends declared on the Common Stock, to be credited as
of dividend payment dates during the period between the date an Award is granted
to a Holder and the date such Award vests, is exercised, is distributed or
expires, as determined by the Administrator. Such Dividend Equivalents shall be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the
Administrator. In addition, Dividend Equivalents with respect to an Award with
performance-based vesting that are based on dividends paid prior to the vesting
of such Award shall only be paid out to the Holder to the extent that the
performance-based vesting conditions are subsequently satisfied and the Award
vests.

 

(b)                                 Notwithstanding the foregoing, no Dividend
Equivalents shall be payable with respect to Options or Stock Appreciation
Rights.

 

9.3                                 Stock Payments.  The Administrator is
authorized to make Stock Payments to any Eligible Individual. The number or
value of shares of any Stock Payment shall be determined by the Administrator
and may be based upon one or more Performance Criteria or any other specific
criteria, including service to the Company or any Affiliate, determined by the
Administrator. Shares underlying a Stock Payment which is subject to a vesting
schedule or other conditions or criteria set by the Administrator will not be
issued until those conditions have been satisfied. Unless otherwise provided by
the Administrator, a Holder of a Stock Payment shall have no rights as a Company
stockholder with respect to such Stock Payment until such time as the Stock
Payment has vested and the Shares underlying the Award have been issued to the
Holder. Stock Payments may, but are not required to be made in lieu of base
salary, bonus, fees or other cash compensation otherwise payable to such
Eligible Individual.

 

9.4                                 Deferred Stock.  The Administrator is
authorized to grant Deferred Stock to any Eligible Individual. The number of
shares of Deferred Stock shall be determined by the Administrator and may be
based on one or more Performance Criteria or other specific criteria, including
service to the Company or any Affiliate, as the Administrator determines, in
each case on a specified date or dates or over any period or periods determined
by the Administrator. Shares underlying a Deferred Stock award which is subject
to a vesting schedule or other conditions or criteria set by the Administrator
will not

 

A-14

--------------------------------------------------------------------------------


 

be issued until those conditions have been satisfied. Unless otherwise provided
by the Administrator, a Holder of Deferred Stock shall have no rights as a
Company stockholder with respect to such Deferred Stock until such time as the
Award has vested and the Shares underlying the Award has been issued to the
Holder.

 

9.5                                 Restricted Stock Units.  The Administrator
is authorized to grant Restricted Stock Units to any Eligible Individual. The
number and terms and conditions of Restricted Stock Units shall be determined by
the Administrator. The Administrator shall specify the date or dates on which
the Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate, including conditions
based on one or more Performance Criteria or other specific criteria, including
service to the Company or any Affiliate, in each case on a specified date or
dates or over any period or periods, as determined by the Administrator. The
Administrator shall specify, or permit the Holder to elect, the conditions and
dates upon which the Shares underlying the Restricted Stock Units which shall be
issued, which dates shall not be earlier than the date as of which the
Restricted Stock Units vest and become nonforfeitable and which conditions and
dates shall be subject to compliance with Section 409A of the Code. Restricted
Stock Units may be paid in cash, Shares, or both, as determined by the
Administrator. On the distribution dates, the Company shall issue to the Holder
one unrestricted, fully transferable Share (or the Fair Market Value of one such
Share in cash) for each vested and nonforfeitable Restricted Stock Unit.

 

9.6                                 Term.  The term of a Performance Award,
Dividend Equivalent award, Deferred Stock award, Stock Payment award and/or
Restricted Stock Unit award shall be set by the Administrator in its sole
discretion.

 

9.7                                 Exercise or Purchase Price.  The
Administrator may establish the exercise or purchase price of a Performance
Award, shares of Deferred Stock, shares distributed as a Stock Payment award or
shares distributed pursuant to a Restricted Stock Unit award; provided, however,
that value of the consideration shall not be less than the par value of a Share,
unless otherwise permitted by applicable law.

 

9.8                                 Exercise upon Termination of Service.  A
Performance Award, Dividend Equivalent award, Deferred Stock award, Stock
Payment award and/or Restricted Stock Unit award is exercisable or distributable
only while the Holder is an Employee, Director or Consultant, as applicable. The
Administrator, however, in its sole discretion may provide that the Performance
Award, Dividend Equivalent award, Deferred Stock award, Stock Payment award
and/or Restricted Stock Unit award may be exercised or distributed subsequent to
a Termination of Service in certain events, including a Change in Control, the
Holder’s death, retirement or disability or any other specified Termination of
Service.

 

ARTICLE 10.

 

AWARD OF STOCK APPRECIATION RIGHTS

 

10.1                           Grant of Stock Appreciation Rights.

 

(a)                                  The Administrator is authorized to grant
Stock Appreciation Rights to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine consistent with the
Plan.

 

(b)                                 A Stock Appreciation Right shall entitle the
Holder (or other person entitled to exercise the Stock Appreciation Right
pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the Stock Appreciation
Right from the Fair Market Value on the date of exercise of the Stock
Appreciation Right by the number of Shares with respect to which the

 

A-15

--------------------------------------------------------------------------------


 

Stock Appreciation Right shall have been exercised, subject to any limitations
the Administrator may impose. Except as described in (c) below, the exercise
price per Share subject to each Stock Appreciation Right shall be set by the
Administrator, but shall not be less than 100% of the Fair Market Value on the
date the Stock Appreciation Right is granted.

 

(c)                                  Notwithstanding the foregoing provisions of
Section 10.1(b) to the contrary, in the case of an Stock Appreciation Right that
is a Substitute Award, the price per share of the shares subject to such Stock
Appreciation Right may be less than 100% of the Fair Market Value per share on
the date of grant; provided, that the excess of: (a) the aggregate Fair Market
Value (as of the date such Substitute Award is granted) of the shares subject to
the Substitute Award, over (b) the aggregate exercise price thereof does not
exceed the excess of: (x) the aggregate fair market value (as of the time
immediately preceding the transaction giving rise to the Substitute Award, such
fair market value to be determined by the Administrator) of the shares of the
predecessor entity that were subject to the grant assumed or substituted for by
the Company, over (y) the aggregate exercise price of such shares.

 

10.2                           Stock Appreciation Right Vesting.

 

(a)                                  The period during which the right to
exercise, in whole or in part, a Stock Appreciation Right vests in the Holder
shall be set by the Administrator and the Administrator may determine that a
Stock Appreciation Right may not be exercised in whole or in part for a
specified period after it is granted. Such vesting may be based on service with
the Company or any Affiliate, or any other criteria selected by the
Administrator. At any time after grant of a Stock Appreciation Right, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which a Stock Appreciation
Right vests.

 

(b)                                 No portion of a Stock Appreciation Right
which is unexercisable at Termination of Service shall thereafter become
exercisable, except as may be otherwise provided by the Administrator either in
the applicable Program or Award Agreement or by action of the Administrator
following the grant of the Stock Appreciation Right.

 

10.3                           Manner of Exercise.  All or a portion of an
exercisable Stock Appreciation Right shall be deemed exercised upon delivery of
all of the following to the stock administrator of the Company, or such other
person or entity designated by the Administrator, or his, her or its office, as
applicable:

 

(a)                                  A written or electronic notice complying
with the applicable rules established by the Administrator stating that the
Stock Appreciation Right, or a portion thereof, is exercised. The notice shall
be signed by the Holder or other person then entitled to exercise the Stock
Appreciation Right or such portion of the Stock Appreciation Right;

 

(b)                                 Such representations and documents as the
Administrator, in its sole discretion, deems necessary or advisable to effect
compliance with all applicable provisions of the Securities Act and any other
federal, state or foreign securities laws or regulations. The Administrator may,
in its sole discretion, also take whatever additional actions it deems
appropriate to effect such compliance; and

 

(c)                                  In the event that the Stock Appreciation
Right shall be exercised pursuant to this Section 10.3 by any person or persons
other than the Holder, appropriate proof of the right of such person or persons
to exercise the Stock Appreciation Right.

 

10.4                           Stock Appreciation Right Term.  The term of each
Stock Appreciation Right shall be set by the Administrator in its sole
discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Stock Appreciation Right is granted. The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Stock Appreciation Rights, which time period may not extend

 

A-16

--------------------------------------------------------------------------------


 

beyond the expiration date of the Stock Appreciation Right term. Except as
limited by the requirements of Section 409A of the Code and regulations and
rulings thereunder, the Administrator may extend the term of any outstanding
Stock Appreciation Right, and may extend the time period during which vested
Stock Appreciation Rights may be exercised, in connection with any Termination
of Service of the Holder, and may amend any other term or condition of such
Stock Appreciation Right relating to such a Termination of Service.

 

10.5                           Payment.  Payment of the amounts payable with
respect to Stock Appreciation Rights pursuant to this Article 10 shall be in
cash, Shares (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised), or a combination of both, as determined by the
Administrator.

 

ARTICLE 11.

 

ADDITIONAL TERMS OF AWARDS

 

11.1                           Payment.  The Administrator shall determine the
methods by which payments by any Holder with respect to any Awards granted under
the Plan shall be made, including, without limitation: (a) cash or check,
(b) Shares (including, in the case of payment of the exercise price of an Award,
Shares issuable pursuant to the exercise of the Award) or Shares held for such
period of time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Holder has placed a market sell order with a broker
with respect to Shares then issuable upon exercise or vesting of an Award, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required; provided, that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator. The Administrator shall also determine the
methods by which Shares shall be delivered or deemed to be delivered to Holders.
Notwithstanding any other provision of the Plan to the contrary, no Holder who
is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

 

11.2                           Tax Withholding.  The Company or any Affiliate
shall have the authority and the right to deduct or withhold, or require a
Holder to remit to the Company, an amount sufficient to satisfy federal, state,
local and foreign taxes (including the Holder’s FICA or employment tax
obligation) required by law to be withheld with respect to any taxable event
concerning a Holder arising as a result of the Plan. The Administrator may in
its sole discretion and in satisfaction of the foregoing requirement allow a
Holder to elect to have the Company withhold Shares otherwise issuable under an
Award (or allow the surrender of Shares). The number of Shares which may be so
withheld or surrendered shall be limited to the number of shares which have a
fair market value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income. The Administrator shall
determine the fair market value of the Shares, consistent with applicable
provisions of the Code, for tax withholding obligations due in connection with a
broker-assisted cashless Option or Stock Appreciation Right exercise involving
the sale of shares to pay the Option or Stock Appreciation Right exercise price
or any tax withholding obligation.

 

A-17

--------------------------------------------------------------------------------


 

11.3                           Transferability of Awards.

 

(a)                                  Except as otherwise provided in
Section 11.3(b):

 

(i)                                     No Award under the Plan may be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO, unless and until such Award has been exercised, or the shares
underlying such Award have been issued, and all restrictions applicable to such
shares have lapsed;

 

(ii)                                  No Award or interest or right therein
shall be liable for the debts, contracts or engagements of the Holder or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence; and

 

(iii)                               During the lifetime of the Holder, only the
Holder may exercise an Award (or any portion thereof) granted to him under the
Plan, unless it has been disposed of pursuant to a DRO; after the death of the
Holder, any exercisable portion of an Award may, prior to the time when such
portion becomes unexercisable under the Plan or the applicable Program or Award
Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Holder’s will or under the then applicable
laws of descent and distribution.

 

(b)                                 Notwithstanding Section 11.3(a), the
Administrator, in its sole discretion, may determine to permit a Holder to
transfer an Award other than an Incentive Stock Option to any one or more
Permitted Transferees, subject to the following terms and conditions: (i) an
Award transferred to a Permitted Transferee shall not be assignable or
transferable by the Permitted Transferee other than by will or the laws of
descent and distribution; (ii) an Award transferred to a Permitted Transferee
shall continue to be subject to all the terms and conditions of the Award as
applicable to the original Holder (other than the ability to further transfer
the Award); and (iii) the Holder and the Permitted Transferee shall execute any
and all documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal, state and foreign securities laws and (C) evidence the transfer.

 

(c)                                  Notwithstanding Section 11.3(a), a Holder
may, in the manner determined by the Administrator, designate a beneficiary to
exercise the rights of the Holder and to receive any distribution with respect
to any Award upon the Holder’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Program or Award
Agreement applicable to the Holder, except to the extent the Plan, the Program
and the Award Agreement otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Administrator. If the Holder is married
and resides in a community property state, a designation of a person other than
the Holder’s spouse as his or her beneficiary with respect to more than 50% of
the Holder’s interest in the Award shall not be effective without the prior
written or electronic consent of the Holder’s spouse. If no beneficiary has been
designated or survives the Holder, payment shall be made to the person entitled
thereto pursuant to the Holder’s will or the laws of descent and distribution.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Holder at any time provided the change or revocation is filed with the
Administrator prior to the Holder’s death.

 

A-18

--------------------------------------------------------------------------------


 

11.4                           Conditions to Issuance of Shares.

 

(a)                                  Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
or make any book entries evidencing Shares pursuant to the exercise of any
Award, unless and until the Board or the Committee has determined, with advice
of counsel, that the issuance of such shares is in compliance with all
applicable laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange on which the Shares are listed or traded, and the
Shares are covered by an effective registration statement or applicable
exemption from registration. In addition to the terms and conditions provided
herein, the Board or the Committee may require that a Holder make such
reasonable covenants, agreements, and representations as the Board or the
Committee, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements.

 

(b)                                 All Share certificates delivered pursuant to
the Plan and all shares issued pursuant to book entry procedures are subject to
any stop-transfer orders and other restrictions as the Administrator deems
necessary or advisable to comply with federal, state, or foreign securities or
other laws, rules and regulations and the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted, or traded.
The Administrator may place legends on any Share certificate or book entry to
reference restrictions applicable to the Shares.

 

(c)                                  The Administrator shall have the right to
require any Holder to comply with any timing or other restrictions with respect
to the settlement, distribution or exercise of any Award, including a
window-period limitation, as may be imposed in the sole discretion of the
Administrator.

 

(d)                                 No fractional Shares shall be issued and the
Administrator shall determine, in its sole discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding down.

 

(e)                                  Notwithstanding any other provision of the
Plan, unless otherwise determined by the Administrator or required by any
applicable law, rule or regulation, the Company shall not deliver to any Holder
certificates evidencing Shares issued in connection with any Award and instead
such Shares shall be recorded in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).

 

11.5                           Forfeiture Provisions.  Pursuant to its general
authority to determine the terms and conditions applicable to Awards under the
Plan, the Administrator shall have the right to provide, in the terms of Awards
made under the Plan, or to require a Holder to agree by separate written or
electronic instrument, that: (a)(i) any proceeds, gains or other economic
benefit actually or constructively received by the Holder upon any receipt or
exercise of the Award, or upon the receipt or resale of any Shares underlying
the Award, must be paid to the Company, and (ii) the Award shall terminate and
any unexercised portion of the Award (whether or not vested) shall be forfeited,
if (b)(i) a Termination of Service occurs prior to a specified date, or within a
specified time period following receipt or exercise of the Award, or (ii) the
Holder at any time, or during a specified time period, engages in any activity
in competition with the Company, or which is inimical, contrary or harmful to
the interests of the Company, as further defined by the Administrator or
(iii) the Holder incurs a Termination of Service for “cause” (as such term is
defined in the sole discretion of the Administrator, or as set forth in a
written agreement relating to such Award between the Company and the Holder).

 

11.6                           Prohibition on Repricing.  Subject to
Section 13.2, the Administrator shall not, without the approval of the
stockholders of the Company, (i) authorize the amendment of any outstanding
Option or Stock Appreciation Right to reduce its price per share, or (ii) cancel
any Option or Stock Appreciation Right in exchange for cash or another Award
when the Option or Stock Appreciation Right price per share exceeds the Fair
Market Value of the underlying Shares. Subject to Section 13.2,

 

A-19

--------------------------------------------------------------------------------


 

the Administrator shall have the authority, without the approval of the
stockholders of the Company, to amend any outstanding award to increase the
price per share or to cancel and replace an Award with the grant of an Award
having a price per share that is greater than or equal to the price per share of
the original Award.

 

ARTICLE 12.

 

ADMINISTRATION

 

12.1                           Administrator.  The Compensation Committee (or
another committee or a subcommittee of the Board assuming the functions of the
Committee under the Plan) shall administer the Plan (except as otherwise
permitted herein) and, unless otherwise determined by the Board, shall consist
solely of two or more Non-Employee Directors appointed by and holding office at
the pleasure of the Board, each of whom is intended to qualify as both a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule, an “outside director” for purposes of Section 162(m) of the Code
and an “independent director” under the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded;
provided, that any action taken by the Committee shall be valid and effective,
whether or not members of the Committee at the time of such action are later
determined not to have satisfied the requirements for membership set forth in
this Section 12.l or otherwise provided in any charter of the Committee. Except
as may otherwise be provided in any charter of the Committee, appointment of
Committee members shall be effective upon acceptance of appointment. Committee
members may resign at any time by delivering written or electronic notice to the
Board. Vacancies in the Committee may only be filled by the Board.
Notwithstanding the foregoing, (a) the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to Awards granted to Non-Employee Directors and (b) the Board or
Committee may delegate its authority hereunder to the extent permitted by
Section 12.6.

 

12.2                           Duties and Powers of Committee.  It shall be the
duty of the Committee to conduct the general administration of the Plan in
accordance with its provisions. The Committee shall have the power to interpret
the Plan, the Program and the Award Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are not
inconsistent therewith, to interpret, amend or revoke any such rules and to
amend any Program or Award Agreement provided that the rights or obligations of
the Holder of the Award that is the subject of any such Program or Award
Agreement are not affected adversely by such amendment, unless the consent of
the Holder is obtained or such amendment is otherwise permitted under
Section 13.10. Any such grant or award under the Plan need not be the same with
respect to each Holder. Any such interpretations and rules with respect to
Incentive Stock Options shall be consistent with the provisions of Section 422
of the Code. In its sole discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Rule 16b-3 under the Exchange Act or
any successor rule, or Section 162(m) of the Code, or any regulations or rules
issued thereunder, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.

 

12.3                           Action by the Committee.  Unless otherwise
established by the Board or in any charter of the Committee, a majority of the
Committee shall constitute a quorum and the acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved in
writing by all members of the Committee in lieu of a meeting, shall be deemed
the acts of the Committee. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
independent certified public accountants, or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

 

A-20

--------------------------------------------------------------------------------

 


 

12.4                           Authority of Administrator.  Subject to any
specific designation in the Plan, the Administrator has the exclusive power,
authority and sole discretion to:

 

(a)                                  Designate Eligible Individuals to receive
Awards;

 

(b)                                 Determine the type or types of Awards to be
granted to each Eligible Individual;

 

(c)                                  Determine the number of Awards to be
granted and the number of Shares to which an Award will relate;

 

(d)                                 Determine the terms and conditions of any
Award granted pursuant to the Plan, including, but not limited to, the exercise
price, grant price, or purchase price, any performance criteria, any reload
provision, any restrictions or limitations on the Award, any schedule for
vesting, lapse of forfeiture restrictions or restrictions on the exercisability
of an Award, and accelerations or waivers thereof, and any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Administrator in its sole discretion determines;

 

(e)                                  Determine whether, to what extent, and
pursuant to what circumstances an Award may be settled in, or the exercise price
of an Award may be paid in cash, Shares, other Awards, or other property, or an
Award may be canceled, forfeited, or surrendered;

 

(f)                                    Prescribe the form of each Award
Agreement, which need not be identical for each Holder;

 

(g)                                 Decide all other matters that must be
determined in connection with an Award;

 

(h)                                 Establish, adopt, or revise any rules and
regulations as it may deem necessary or advisable to administer the Plan;

 

(i)                                     Interpret the terms of, and any matter
arising pursuant to, the Plan, any Program or any Award Agreement; and

 

(j)                                     Make all other decisions and
determinations that may be required pursuant to the Plan or as the Administrator
deems necessary or advisable to administer the Plan.

 

12.5                           Decisions Binding.  The Administrator’s
interpretation of the Plan, any Awards granted pursuant to the Plan, any
Program, any Award Agreement and all decisions and determinations by the
Administrator with respect to the Plan are final, binding, and conclusive on all
parties.

 

12.6                           Delegation of Authority.  To the extent permitted
by applicable law or the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded, the Board or Committee
may from time to time delegate to a committee of one or more members of the
Board or one or more officers of the Company the authority to grant or amend
Awards or to take other administrative actions pursuant to Article 12; provided,
however, that in no event shall an officer of the Company be delegated the
authority to grant awards to, or amend awards held by, the following
individuals: (a) individuals who are subject to Section 16 of the Exchange Act,
(b) Covered Employees, or (c) officers of the Company (or Directors) to whom
authority to grant or amend Awards has been delegated hereunder; provided
further, that any delegation of administrative authority shall only be permitted
to the extent it is permissible under Section 162(m) of the Code and applicable
securities laws or the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded. Any delegation
hereunder shall be subject to the restrictions and limits that the Board or
Committee specifies at the time of such delegation, and the Board may at any
time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 12.6 shall serve in such
capacity at the pleasure of the Board and the Committee.

 

A-21

--------------------------------------------------------------------------------


 

ARTICLE 13.

 

MISCELLANEOUS PROVISIONS

 

13.1                           Amendment, Suspension or Termination of the
Plan.  Except as otherwise provided in this Section 13.1, the Plan may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Board or the Committee. However, without approval of
the Company’s stockholders given within twelve (12) months before or after the
action by the Administrator, no action of the Administrator may, except as
provided in Section 13.2, (i) increase the limits imposed in Section 3.1 on the
maximum number of shares which may be issued under the Plan, or (ii) reduce the
price per share of any outstanding Option or Stock Appreciation Right granted
under the Plan, or (iii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares. Except
as provided in Section 13.10, no amendment, suspension or termination of the
Plan shall, without the consent of the Holder, impair any rights or obligations
under any Award theretofore granted or awarded, unless the Award itself
otherwise expressly so provides. No Awards may be granted or awarded during any
period of suspension or after termination of the Plan, and in no event may any
Award be granted under the Plan after the tenth (10th) anniversary of the
Effective Date.

 

13.2                           Changes in Common Stock or Assets of the Company,
Acquisition or Liquidation of the Company and Other Corporate Events.

 

(a)                                  In the event of any stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of the Company’s stock or
the share price of the Company’s stock, other than an Equity Restructuring, the
Administrator shall make equitable adjustments, if any to reflect such change
with respect to (i) the aggregate number and kind of shares that may be issued
under the Plan (including, but not limited to, adjustments of the limitations in
Section 3.1 on the maximum number and kind of shares which may be issued under
the Plan and adjustments of the Award Limit); (ii) the number and kind of shares
of Common Stock (or other securities or property) subject to outstanding Awards;
(iii) the terms and conditions of any outstanding Awards (including, without
limitation, any applicable performance targets or criteria with respect
thereto); and (iv) the grant or exercise price per share for any outstanding
Awards under the Plan. Any adjustment affecting an Award intended as
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code.

 

(b)                                 In the event of any transaction or event
described in Section 13.2(a) or any unusual or nonrecurring transactions or
events affecting the Company, any Affiliate of the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations or accounting principles, the Administrator, in its sole discretion,
and on such terms and conditions as it deems appropriate, either by the terms of
the Award or by action taken prior to the occurrence of such transaction or
event and either automatically or upon the Holder’s request, is hereby
authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

 

(i)                                     To provide for either (A) termination of
any such Award in exchange for an amount of cash, if any, equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Holder’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 13.2 the
Administrator

 

A-22

--------------------------------------------------------------------------------


 

determines in good faith that no amount would have been attained upon the
exercise of such Award or realization of the Holder’s rights, then such Award
may be terminated by the Company without payment) or (B) the replacement of such
Award with other rights or property selected by the Administrator in its sole
discretion having an aggregate value not exceeding the amount that could have
been attained upon the exercise of such Award or realization of the Holder’s
rights had such Award been currently exercisable or payable or fully vested;

 

(ii)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;

 

(iii)                               To make adjustments in the number and type
of shares of the Company’s stock (or other securities or property) subject to
outstanding Awards, and in the number and kind of outstanding Restricted Stock
or Deferred Stock and/or in the terms and conditions of (including the grant or
exercise price), and the criteria included in, outstanding Awards and Awards
which may be granted in the future;

 

(iv)                              To provide that such Award shall be
exercisable or payable or fully vested with respect to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Program or Award Agreement; and

 

(v)                                 To provide that the Award cannot vest, be
exercised or become payable after such event.

 

(c)                                  In connection with the occurrence of any
Equity Restructuring, and notwithstanding anything to the contrary in
Sections 13.2(a) and 13.2(b):

 

(i)                                     The number and type of securities
subject to each outstanding Award and the exercise price or grant price thereof,
if applicable, shall be equitably adjusted; and/or

 

(ii)                                  The Administrator shall make such
equitable adjustments, if any, as the Administrator in its discretion may deem
appropriate to reflect such Equity Restructuring with respect to the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of shares which may be issued under the Plan and adjustments of the
Award Limit). The adjustments provided under this Section 13.2(c) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company.

 

(d)                                 Notwithstanding any other provision of the
Plan, in the event of a Change in Control, each outstanding Award shall be
assumed or an equivalent Award substituted by the successor corporation or a
parent or subsidiary of the successor corporation. In the event an Award is
assumed or an equivalent Award substituted, and a Holder has a Termination of
Service upon or within twelve (12) months following the Change in Control, then
such Holder shall be fully vested in such assumed or substituted Award.

 

(e)                                  In the event that the successor corporation
in a Change in Control refuses to assume or substitute for the Award, the
Administrator may cause any or all of such Awards to become fully exercisable
immediately prior to the consummation of such transaction and all forfeiture
restrictions on any or all of such Awards to lapse. If an Award is exercisable
in lieu of assumption or substitution in the event of a Change in Control, the
Administrator shall notify the Holder that the Award shall be fully exercisable
for a period of fifteen (15) days from the date of such notice, contingent upon
the occurrence of the Change in Control, and the Award shall terminate upon the
expiration of such period.

 

A-23

--------------------------------------------------------------------------------


 

(f)                                    For the purposes of this Section 13.2, an
Award shall be considered assumed if, following the Change in Control, the Award
confers the right to purchase or receive, for each share of Common Stock subject
to the Award immediately prior to the Change in Control, the consideration
(whether stock, cash, or other securities or property) received in the Change in
Control by holders of Common Stock for each share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the Change in Control
was not solely common stock of the successor corporation or its parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Award, for each share
of Common Stock subject to an Award, to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.

 

(g)                                 The Administrator may, in its sole
discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company that are not inconsistent with the provisions of the Plan.

 

(h)                                 With respect to Awards which are granted to
Covered Employees and are intended to qualify as Performance-Based Compensation,
no adjustment or action described in this Section 13.2 or in any other provision
of the Plan shall be authorized to the extent that such adjustment or action
would cause such Award to fail to so qualify as Performance-Based Compensation,
unless the Administrator determines that the Award should not so qualify. No
adjustment or action described in this Section 13.2 or in any other provision of
the Plan shall be authorized to the extent that such adjustment or action would
cause the Plan to violate Section 422(b)(1) of the Code. Furthermore, no such
adjustment or action shall be authorized to the extent such adjustment or action
would result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.

 

(i)                                     The existence of the Plan, the Program,
the Award Agreement and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(j)                                     No action shall be taken under this
Section 13.2 which shall cause an Award to fail to comply with Section 409A of
the Code or the Treasury Regulations thereunder, to the extent applicable to
such Award.

 

(k)                                  In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Common Stock or the
share price of the Common Stock including any Equity Restructuring, for reasons
of administrative convenience, the Company in its sole discretion may refuse to
permit the exercise of any Award during a period of thirty (30) days prior to
the consummation of any such transaction.

 

13.3                           Approval of Plan by Stockholders.  The Plan will
be submitted for the approval of the Company’s stockholders within twelve
(12) months after the date of the Board’s initial adoption of the

 

A-24

--------------------------------------------------------------------------------


 

Plan; provided that Awards may be granted under the Plan without obtaining
shareholder approval. However, any Awards granted under the Plan that are not
subject to receiving shareholder approval or shareholder approval is not
obtained, then no such Awards shall qualify as Performance Based Compensation,
and no such Options shall be Incentive Stock Options.

 

13.4                           No Stockholders Rights.  Except as otherwise
provided herein, a Holder shall have none of the rights of a stockholder with
respect to shares of Common Stock covered by any Award until the Holder becomes
the record owner of such shares of Common Stock.

 

13.5                           Paperless Administration.  In the event that the
Company establishes, for itself or using the services of a third party, an
automated system for the documentation, granting or exercise of Awards, such as
a system using an internet website or interactive voice response, then the
paperless documentation, granting or exercise of Awards by a Holder may be
permitted through the use of such an automated system.

 

13.6                           Effect of Plan upon Other Compensation Plans. 
The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company or any Affiliate. Nothing in the Plan shall be
construed to limit the right of the Company or any Affiliate: (a) to establish
any other forms of incentives or compensation for Employees, Directors or
Consultants of the Company or any Affiliate, or (b) to grant or assume options
or other rights or awards otherwise than under the Plan in connection with any
proper corporate purpose including without limitation, the grant or assumption
of options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
partnership, limited liability company, firm or association.

 

13.7                           Compliance with Laws.  The Plan, the granting and
vesting of Awards under the Plan and the issuance and delivery of Shares and the
payment of money under the Plan or under Awards granted or awarded hereunder are
subject to compliance with all applicable federal, state, local and foreign
laws, rules and regulations (including but not limited to state, federal and
foreign securities law and margin requirements), the rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded, and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities delivered under the Plan shall
be subject to such restrictions, and the person acquiring such securities shall,
if requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. To the extent permitted by applicable law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

13.8                           Titles and Headings, References to Sections of
the Code or Exchange Act.  The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control. References
to sections of the Code or the Exchange Act shall include any amendment or
successor thereto.

 

13.9                           Governing Law.  The Plan and any agreements
hereunder shall be administered, interpreted and enforced under the internal
laws of the State of Delaware without regard to conflicts of laws thereof.

 

13.10                     Section 409A.  To the extent that the Administrator
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Program pursuant to which such Award is granted and the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan, the
Program and any Award Agreements shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any

 

A-25

--------------------------------------------------------------------------------


 

provision of the Plan to the contrary, in the event that following the Effective
Date the Administrator determines that any Award may be subject to Section 409A
of the Code and related Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the Effective Date), the
Administrator may adopt such amendments to the Plan and the applicable Program
and Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of any penalty taxes under
such Section.

 

13.11                     No Rights to Awards.  No Eligible Individual or other
person shall have any claim to be granted any Award pursuant to the Plan, and
neither the Company nor the Administrator is obligated to treat Eligible
Individuals, Holders or any other persons uniformly.

 

13.12                     Unfunded Status of Awards.  The Plan is intended to be
an “unfunded” plan for incentive compensation. With respect to any payments not
yet made to a Holder pursuant to an Award, nothing contained in the Plan or any
Program or Award Agreement shall give the Holder any rights that are greater
than those of a general creditor of the Company or any Affiliate.

 

13.13                     Indemnification.  To the extent allowable pursuant to
applicable law, each member of the Committee or of the Board shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled pursuant to the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

13.14                     Relationship to other Benefits.  No payment pursuant
to the Plan shall be taken into account in determining any benefits under any
pension, retirement, savings, profit sharing, group insurance, welfare or other
benefit plan of the Company or any Affiliate except to the extent otherwise
expressly provided in writing in such other plan or an agreement thereunder.

 

13.15                     Expenses.  The expenses of administering the Plan
shall be borne by the Company and its Subsidiaries.

 

* * * * *

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Accuride Corporation on February 23, 2011.

 

* * * * *

 

I hereby certify that the foregoing Plan was approved by the stockholders of
Accuride Corporation on April 26, 2011.

 

Executed on this 4th day of May, 2011.

 

 

 

/s/ STEPHEN A. MARTIN

 

Corporate Secretary

 

A-26

--------------------------------------------------------------------------------

 